Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on September 3, 2020. Claims 1-21 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sauve et al (US PGPub No: 2013/0311930) in view of Duran et al (US Patent No: 10,387,546), hereafter referred to as Sauve and Duran, respectively.

With regards to claims 1, 14, and 21, Sauve teaches through Duran, a computer-implemented method comprising: 

receiving, by a user device, a first request to open a first tab in a browser application running on the user device; causing a display coupled to the user device to display content of the first tab; receiving, by the user device, a second request to open a second tab in the browser application (Sauve explains how a user uses tabbed browsing to view various internet content. The user places the content of interest into one or more tabs; see paragraph 43, Sauve); 

causing the display to display content of the second tab simultaneously with the content of the first tab, the content of the second tab displayed at a first size and at a first position (Sauve teaches that two contents of interest can be compared by pinning two tabs, allowing the contents of each tab to be viewable at the same time (i.e. view 1st and 2nd tabs simultaneously); see paragraph 44 and Figure 5, Sauve); 

and in response to reception of an instruction to modify an appearance of the content of the first tab, modifying the appearance of the content of the first tab in accordance with the instruction and independent of a size or position of the content of the second tab, and causing the display to display concurrently the content of the first tab with the modified appearance and the content of the second tab at the first size and at the first position (see Duran below). 
While Sauve teaches a browser supporting two tabs to be viewable at the same time (simultaneous), Sauve does not explicitly cite allowing a first tab to have the appearance of its contents modified independent of size/position of the content of the second tab. In the same field of invention, Duran also teaches a browser that supports multiple websites being viewable at the same time on a single browser, aka aggregate view; see abstract and Figure 6, Duran. In particular, Duran explains how a user can adjust the configuration, shape, design, size, location, and orientation, to give certain segment content more or less focus (i.e. change the default proportions of the aggregate view); see column 10, lines 5-19, Duran. This can include zooming into certain segments or adjusting the size/proportions of each of the segments (i.e. tabs) by manipulating the delineation line (i.e. first tab having its appearance modified independent of size/position of the second tab’s content); see column 10, lines 19-31, Duran. By allowing users to adjust the size/proportions of segments/tabs, navigation is improved for tabbed viewing of multiple windows providing increased visibility to relevant information; see column 1, lines 12-16, Duran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran. 


With regards to claims 2 and 15, Sauve teaches through Duran, the computer-implemented method wherein the content of the first tab with the modified appearance comprises at least one of a resized version of the content of the first tab or a repositioned version of the content of the first tab (Duran’s tabbed browser supports zooming into certain segments or adjusting the size/proportions of each of the segments (i.e. tabs) by manipulating the delineation line (i.e. first tab having its appearance modified independent of size/position of the second tab’s content); see column 10, lines 19-31, Duran. By allowing users to adjust the size/proportions of segments/tabs, navigation is improved for tabbed viewing of multiple windows providing increased visibility to relevant information; see column 1, lines 12-16, Duran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran).  

With regards to claims 3 and 16, Sauve teaches through Duran, the computer-implemented method wherein the content of the first tab with the modified appearance at least partially overlaps the content of the second tab at the first size and at the first position (Duran explains how segments/tabs can be non-overlapping. However, the user can override this by manipulating the segments/tabs themselves to the point of swapping out or replacing content segments/tabs (i.e. at least partially overlap); see column 9, line 64 – column 10, line 40, Duran. By allowing users to adjust the size/proportions of segments/tabs, navigation is improved for tabbed viewing of multiple windows providing increased visibility to relevant information; see column 1, lines 12-16, Duran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran).
  
With regards to claims 4 and 17, Sauve teaches through Duran, the computer-implemented method wherein the display displays a dynamic version of the content of the first tab concurrently with a dynamic version of the content of the second tab (Duran teaches all content segments being able to be active and display video being executed; see column 9, lines 50-60, Duran. By allowing all the segments/tabs play videos, the user is able to easily view what is playing in each page instantly. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran).  

With regards to claims 5 and 18, Sauve teaches through Duran, the computer-implemented method wherein the browser application is displayed on a primary display coupled to the user device (Sauve teaches the user’s computing device having a display; see paragraph 20, Sauve).  

With regards to claims 6 and 19, Sauve teaches through Duran, the computer-implemented method further comprising causing, by the user device, a second display to display at least a portion of the content of the second tab concurrently with the display displaying concurrently the content of the first tab with the modified appearance and the content of the second tab at the first size and at the first position (Duran teaches analyzing content between separate nodes; see column 11, lines 36-61, Duran. By allowing all the segments/tabs to be viewable, the user is easily able to view multiple content at a single glance. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran).  

With regards to claim 8, Sauve teaches through Duran, the computer-implemented method wherein the display is positioned within a first room, and wherein the second display is positioned within a second room different than the first room (Duran supports networking the nodes, hence multiple displays can be disparate from one another, including within different rooms; see column 4, lines 4-19, Duran. By networking nodes, the ).  

With regards to claim 10, Sauve teaches through Duran, the computer-implemented method wherein the first tab is active in the browser application such that the content of the first tab is visible in the primary display, and wherein the second tab is inactive in the browser application such that the content of the second tab is hidden from view in the primary display (Duran explains how segments/tabs can be non-overlapping. However, the user can override this by manipulating the segments/tabs themselves to the point of swapping out or replacing content segments/tabs; see column 9, line 64 – column 10, line 40, Duran. By allowing users to adjust the size/proportions of segments/tabs, navigation is improved for tabbed viewing of multiple windows providing increased visibility to relevant information; see column 1, lines 12-16, Duran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran).  


With regards to claim 13, Sauve teaches through Duran, the computer-implemented method wherein the browser application displayed in the primary display comprises a selectable element corresponding to the first tab and a selectable element corresponding to the second tab, and wherein the display does not display the selectable element corresponding to the first tab (Duran explains how segments/tabs can be non-overlapping. However, the user can override this by manipulating the segments/tabs themselves to the point of swapping out or replacing content segments/tabs; see column 9, line 64 – column 10, line 40, Duran. By allowing users to adjust the size/proportions of segments/tabs, navigation is improved for tabbed viewing of multiple windows providing increased visibility to relevant information; see column 1, lines 12-16, Duran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Duran with those of Sauve to provide improved tabbed web browsing with support for more than one active webpage; see column 3, lines 55-65, Duran).  


Allowable Subject Matter
Claims 7, 9, 11-12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456